Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  131061                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  SEAN RHEINSCHMIDT, personal                                                                          Robert P. Young, Jr.
  Representative of the Estate of                                                                      Stephen J. Markman,
                                                                                                                      Justices
  Sean Goretski, Deceased,

               Plaintiff-Appellee, 

  v        	                                                        SC: 131061
                                                                    COA: 261318
                                                                    Livingston CC: 04-021054-NM
  GARY FALKENBERG, D.O., and
  G. FALKENBERG, D.O., P.C.,

            Defendants-Appellants.                    

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 30, 2006
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Washington v Sinai Hospital of Greater Detroit (Docket No. 130641) is pending
  on appeal before this Court and that the decision in that case may resolve an issue raised
  in the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2006                  _________________________________________
           l0918                                                               Clerk